Citation Nr: 0029115	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  93-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for aggravation of a 
left eye disability.

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a disability residual to VA 
medical treatment of the right eye.

3.  Entitlement to service connection for a right eye 
disability.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to December 
1974, from March 1980 to June 1983, and from October 1990 to 
May 1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board), most recently in June 1997, it was 
remanded to the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  Chronic aggravation of a left eye disability due to 
service has not been demonstrated.

3.  Chronic right eye disability residual to VA medical 
treatment of the right eye has not been demonstrated.

4.  The veteran's right detached retina has not been shown to 
be etiologically related to the veteran's service, or any 
infection incurred therein.

5.  For the period on and after November 7, 1996, the old 
rating criteria for PTSD are more advantageous to the 
veteran.

6.  Prior to November 14, 1995, the veteran's PTSD was 
characterized by no more than considerable impairment of 
social and industrial functioning, due to such symptoms as 
nightmares, intrusive thoughts and startle response.

7.  During the period beginning November 14, 1995, the 
veteran's PTSD renders him unemployable.


CONCLUSIONS OF LAW

1.  A chronic left eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  VA compensation for a disability residual to VA medical 
treatment of the right eye is not warranted.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000).

3.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

4.  The schedular criteria for a 50 percent evaluation for 
PTSD, prior to November 14, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.132, Diagnostic 
Code 9411 (1995); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1999).

5.  The schedular criteria for a 100 percent evaluation for 
PTSD, for the period beginning November 14, 1995, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

The veteran maintains, in substance, that he aggravated a 
pre-existing left eye detached retina, when he re-injured his 
left eye while on active duty in the Persian Gulf during 
Operation Desert Storm.  The veteran also asserts that during 
this time he incurred an infection that resulted in right eye 
intraocular bleeding and detachment of the right retina.  The 
veteran additionally asserts entitlement to compensation 
under 38 U.S.C.A. § 1151 for the detached right eye retina, 
claiming it was caused by histoplasmosis tests conducted by 
VA.  Finally, the veteran maintains that the current 
evaluation assigned for his PTSD does not adequately reflect 
the severity of that disability.  He asserts that as a result 
of his PTSD, he suffers from sleep disturbances and 
nightmares.  Therefore, a favorable determination has been 
requested.

Service medical records for the veteran's first and second 
periods of active service are negative for any complaints or 
abnormal clinical findings relative to the veteran's eyes or 
visual acuity.  Reserve service periodic examinations dated 
subsequent to the veteran's first and second periods of 
active service, including in November 1986, reflect that 
physical examination of the veteran's eyes revealed they were 
normal, and that he had 20/20 uncorrected distant vision in 
both eyes.

Private medical records indicate that the veteran sustained 
corneoscleral laceration with prolapsed uveal tissue of the 
left eye while cutting wood with a chainsaw on December 28, 
1989.  He underwent suturing of the corneal laceration of the 
left eye that same day, with excision of the uveal tissue.  
Eleven days later, in January 1990, it was noted that he had 
also had partial iris removal during surgery on December 28, 
1989.  Later in January 1990, the veteran underwent a 
vitrectomy and scleral buckle procedure of the left eye with 
a postoperative diagnosis of vitreous hemorrhage without 
significant retinal detachment.  A private medical report 
dated in February 1990 noted the veteran had been kicked in 
the left eye the previous Monday.  In May 1990, a private 
doctor of optometry reported the veteran had been examined 
that same day with noted visual acuity of 20/30 in the right 
eye and 20/400 in the left eye.  The veteran's vision was 
correctable with lenses to 20/40 in the left eye and 20/20 in 
the right eye.  It was noted the veteran had corneal 
astigmatism, and that an exposed corneal suture might be a 
contributing factor to the astigmatism, and certainly was a 
factor in his daily eye discomfort.  

In July 1990, the veteran underwent a pars plana vitrectomy, 
scleral buckling procedure, and lensectomy of the left eye.  
It was noted that the inferior retina had been pulled 
anteriorly due to vitreous membrane formation, and that 
hemorrhagic membranes in that area had to be lysed to 
reattach the retina.  The retina was re-attached.  An August 
19, 1990 reserve service periodic examination report noted 
distant vision of the left eye was 20/20.  An August 29, 1990 
private treatment clinical record notation indicated the 
veteran's left eye near uncorrected visual acuity was less 
than 20/800, and distance uncorrected vision was hand 
movement at two feet. 

A March 1991 private medical report described the veteran as 
having no vision with which he could become mobile or see 
objects of a certain form, due to a 1990 injury.

Service medical records for the veteran's third period of 
active service include a March 1991 notation of blunt trauma 
to the left eye two weeks earlier, with a small laceration to 
the sclera and complaints of pain, floaters and starbursts.  
June 1992 correspondence to VA from a former military doctor 
reflects treatment in early 1991 for a laceration of the 
veteran's left eyelid, as well as the doctor's concern at 
that time due to the veteran's history of a detached retina.  
Service medical records also include a report of medical 
history dated in April 1991 reflecting that a penetrating 
injury of the left eye was doing well.  On physical 
examination in April 1991, the veteran's uncorrected visual 
acuity of the left eye was 20/70, with a notation that the 
veteran's eyes were normal except for partial loss of the 
left iris.  In May 1991, the veteran complained of recent 
deterioration of left eye vision, and it was noted that 
visual acuity for the left eye was 20/400.  

Post-service private reports provide that the veteran's left 
retina was completely detached in three quadrants in July 
1991, and that in September and November 1991 the veteran had 
no light perception in the left eye.  An examination 
conducted in September 1991 found that the veteran's right 
eye visual acuity was 20/20.  

VA outpatient treatment notes show that in October 1991 the 
veteran complained of decreased right eye vision, of three 
weeks' duration.  In a statement dated in November 1991, a 
private physician indicated the veteran had been seen on 
October 31, 1991 when he reported a "three day" history of 
diminished vision in his right eye with floaters.  He had 
uncorrected vision in the right eye of 20/80 +2, and no light 
perception in the left.  It was noted the veteran had a 
vitreous hemorrhage in the right eye and that its source 
appeared to be supranasal to the optic disc where a retinal 
scar was noted.  There also appeared to be subretinal 
hemorrhage temporal to that and inferior to the 
inferotemporal vascular arcade.  The veteran's treating 
physician expressed the opinion that "[i]t is possible that 
he may have developed neovascularization secondary to an old 
chorioretinal atrophic scar, which may be related to presumed 
histoplasmosis."  A forearm skin test for histoplasmosis was 
performed by VA in early November 1991, with results reading 
"zero mm induration."  Records from the veteran's private 
treating physician notes that the VA histoplasmosis test was 
negative.  

The veteran was again seen by a private physician in mid-
November 1991 when it was noted the nasal retina of the right 
eye had detached with several areas of recurrent hemorrhaging 
involving the chorioretinal scars, both superior and inferior 
to the temporal vascular arcades.  The veteran underwent a 
scleral buckling procedure, a pars plana vitrectomy with 
removal of the vitreous blood, and laser photocoagulation 
over the scars.  He still had a small seepage of blood, the 
origin of which could not be determined.  The retina 
reattached nicely at surgery.  The reporting physician noted 
the veteran was to be evaluated by an infectious disease 
specialist as there was concern that he did not have a common 
form of retinal detachment.  It was felt that it may be 
related to an inflammatory condition creating multifocal 
areas of hemorrhaging and resultant detachment.  The veteran 
underwent various tests for infections, ova and parasites in 
November 1991.  The results were negative.

The veteran underwent a consultation with a private 
infectious disease specialist in November 1991, who examined 
the veteran and reviewed the veteran's medical history in 
detail.  The impression was possible chorioretinitis of the 
right eye with progression and hemorrhage since early 
November 1991; would consider the usual etiologies for this 
type of process, however the lack of other systemic symptoms 
was not helpful in excluding or including possibilities in a 
differential diagnosis.  The examiner noted that unusual or 
tropical infections or parasitic diseases must be considered; 
however he was unaware of any parasitic diseases which might 
cause the veteran's problems.  The examiner also stated that 
an immunologic syndrome should be considered. 

A second infectious disease specialist reviewed the veteran's 
laboratory data in December 1991 and concluded that she was 
unable to find any infectious etiology for the veteran's 
recent episode of detached right retina.  She provided that 
the veteran had an elevated immunoglobulin to toxoplasma 
gondii, but his immunoglobulin was negative which led her to 
conclude that he had experienced prior exposure to toxo.  She 
noted that she had informed the veteran that she was unable 
to find any infectious cause of his retinal problem due to 
his recent tour in the Middle East.  

An April 1993 VA examination conducted in accordance with the 
Persian Gulf Registry provides a pertinent diagnosis of 
history of bilateral detached retinas, both eyes, with two 
operations in each eye.  It was noted that the veteran was 
legally blind, had 20/400 vision in the right eye, and could 
see light in the left eye.  

In a report dated in September 1993, the veteran's private 
treating physician explained that active lesions appeared to 
develop in 1991, although the veteran's right eye appeared 
normal as late as September 5, 1991.  He stated that he had 
been concerned that the veteran may have developed some 
infection during his tour in Saudi Arabia and had him seen by 
an infectious disease specialist in December 1991, but that 
they were unable to determine the definitive causative agent.  
However, the veteran's private treating physician stated that 
he felt that it was quite likely that the hemorrhaging and 
active scars in the veteran's right eye were in some way 
related to an active infection.  He stated that it was highly 
possible that this infectious process may have been obtained 
during the veteran's stay in Saudi Arabia, and that certainly 
it was not present prior to his tour of duty overseas.  

During a January and February 1994 hospitalization at a VA 
medical center (VAMC), the veteran's right eye underwent what 
was described as an "extensive" evaluation.  The result was 
a conclusion that the veteran's detachments may have been 
secondary to prior infection with histoplasmosis.  It was 
felt that evaluation for systemic histoplasmosis was 
unnecessary at present, given that the eye damage was already 
done and the possibility that skin testing, etc., for 
histoplasmosis could exacerbate his current eye disease.  
Pertinent diagnoses included retinal detachments, 
bilaterally, legally blind with history of probable 
histoplasmosis infection in past, no systemic work-up for 
histoplasmosis advised by eye service here; and adenovirus, 
right eye, resounding to conservative treatment.  It was 
noted that at discharge a histoplasmin complement fixation 
titer test was pending.  

A January 1994 psychiatric consultation during the veteran's 
hospitalization resulted in an impression of PTSD, trauma of 
care for severely wounded and dying, and normal grief to 
blindness.  Neuropyschologolical examination was grossly 
normal with inconsistent mild attentional problems, probably 
secondary to anxiety.  A June 1994 VA treatment report 
provides a pertinent impression of PTSD, and major depressive 
disorder secondary to PTSD. 

The veteran was hospitalized at a private hospital in 
September and October 1994 after he shot himself in the 
shoulder with a shotgun.  Final diagnoses included depression 
with suicide attempt, and PTSD.  The veteran was then 
transferred to a VAMC, where some of his complaints related 
to symptoms of PTSD and some related to blindness.  Treatment 
notes include the opinion that the veteran's depression may 
have been related to drug use and that the veteran's chemical 
dependency was likely one of the main reasons for his 
impulsive suicidal attempt.  After detoxification, the 
veteran reported that his mood had improved.  Impressions 
included depression with suicidal thoughts and attempt, rule-
out PTSD.  The summary report provides diagnoses of 
polysubstance dependency, depression, and PTSD (provisional).  
The veteran was transferred to another VAMC where he provided 
a long history of substance abuse, increased following 
Operation Desert Storm.

Pursuant to a November 1994 remand, the veteran was provided 
a VA eye examination in December 1994.  On physical 
examination, the veteran's left eye visual acuity was light 
perception only, both corrected and uncorrected and near and 
far.  The examination provided additional findings, and set 
forth a diagnosis of bilateral aphakia, left eye, phthisis 
bulbi with total separation of the retina, and right eye 
retinal bleeding due to an unestablished cause.  

A January 1995 report by a VA PTSD clinic medical director 
provides that the veteran complained of irritability, 
disturbed sleep, restlessness, nightmares, daily intrusive 
thoughts relating to his experiences in the Persian Gulf, and 
flashbacks every three to four months triggered by seeing 
combat on TV.  It was noted that his memory was variable and 
his concentration was fair.  The Axis I diagnosis was PTSD, 
chronic and moderate.  The Axis IV diagnosis, addressing 
psychosocial and environmental problems that may affect the 
diagnosis, treatment or prognosis of mental disorders, 
indicated severe stressors trying to adjust to poor vision 
and unemployment.  The Axis V GAF score was 50.  

According to the report of a March 1995 VA eye examination, 
the veteran reported being treated by a private physician for 
histoplasmosis involving each eye, resulting in a marked 
reduction in visual acuity in each eye.  The veteran reported 
that blood had been drawn from him at a VAMC in Houston, 
Texas, for purposes of complement fixation titer for 
histoplasmosis.  The examiner noted that he had tried to 
obtain information regarding this test but did not receive 
it.  The examiner noted that he had requested the complement 
fixation test for the veteran's histoplasmosis which was 
executed and it was found that there was no detectable 
complement fixation for histoplasmosis.  The examiner 
expressed the opinion that in the absence of that finding, 
the veteran's histoplasmosis could not be said to have been 
aggravated by his Persian Golf duty.  

According to VA treatment notes, the veteran was diagnosed 
with PTSD, chronic, moderate in March and June 1995, with his 
mood noted to be much improved during the latter.  In August 
1995, the veteran complained of various PTSD symptoms, such 
as intrusive thoughts and memories, nightmares, avoidance of 
feelings, and constricted affect.  In September 1995, he was 
diagnosed with PTSD, chronic, delayed response, with 
secondary depression.  It was noted that he was active as a 
school volunteer, and experienced nightmares twice a week, 
startle response, intrusive thoughts regarding stressors, and 
guilt.  

During a November 1995 personal hearing, the veteran 
testified that he undergone two surgeries for treatment of 
the left retina prior to his final period of active duty.  He 
said that a Line of Duty determination had been made that he 
hurt his left eye in February or March 1991 while in 
Operation Desert Storm when he tripped and fell, injuring his 
eye on a tent stake.  He said that after this incident, he 
had pain but did not notice a decrease in his left eye visual 
acuity, and he said that he was unsure whether any of his 
symptoms were from that injury or his pre-existing civilian 
injury.  

The veteran also testified that his private treating 
physician had found lesions on his retina in October 1991, 
when the veteran had developed intraocular bleeding leading 
to a detached retina.  The veteran denied having had any 
prior problems with his right eye.  The veteran said that he 
underwent three surgeries on his right eye.  

The veteran also stated that he took medication and received 
treatment from VA for his PTSD.  He said that his symptoms 
included sleep disturbances, insomnia, mumbling and 
restlessness in sleep, waking up upon hearing helicopters or 
loud noises like thunder, and startle effect upon hearing 
loud noises.  The veteran said that he lived with his wife 
and two children.  The veteran noted that on a practical 
level he was unemployable as a registered nurse (his trained 
profession) due to his blindness.  He said that the blindness 
made his PTSD worse because the blindness made him isolate 
himself and be insecure.  The veteran stated that he had 
attempted suicide in September 1994.  He noted that he had 
felt suicidal ideation previously and explained that he was 
unable to explain why on that occasion he had actually made 
the attempt. 

Treatment records from a Vet Center include a summary dated 
November 14, 1995, by an LMSW Readjustment Counseling 
Therapist.  She summarized that the veteran had begun 
treatment there in September 1993 for symptoms conclusive for 
PTSD.  She reviewed the veteran's history, including a 
suicide attempt in October 1994 with subsequent treatment for 
substance abuse she related as an effect of his PTSD.  The 
counselor concluded that the veteran would need to remain in 
therapy and take medication for an indefinite period of time.  
She stated that his PTSD symptoms remained chronic and 
severe, that his prognosis was poor, that there was no doubt 
that he was severely socially and industrially impaired, and 
that he was unable to be employed now or in the foreseeable 
future.  

The veteran was hospitalized in February 1996 for protection 
of himself and his family.  An abbreviated medical record 
provides an Axis I diagnosis of PTSD, and an Axis V GAF of 
50. 

A September 1996 Advisory Opinion by the Surgeon General's 
Ophthalmology Consultant was requested by the DA Military 
Review Boards Agency.  This opinion sets forth a detailed 
review of the history of the veteran's eyes.  The Consultant, 
a medical doctor, expressed doubt that the veteran's left eye 
vision was as good as 20/70 when he was on active duty from 
Oct 1990 to May 1991 as he was aphakic with a retinal 
detachment.  The Consultant expressed the opinion that the 
veteran's left eye vision would have been worse at that time, 
and that the veteran would not have been eligible for entry 
onto active duty.  Further, the Consultant stated that it did 
not appear that the condition of the veteran's left eye was 
aggravated during his active duty service.  The Consultant 
expressed the opinion that it appeared that the veteran's 
right eye was normal during and after his last tour of active 
duty, and that there was no causal relationship between the 
veteran's active duty and his unfortunate outcome.  

The Consultant pointed to several factors leading to 
consideration of the possibility that the veteran suffered 
from Vogt-Koyanagi-Harada Syndrome or possibly sympathetic 
ophthamalia, which apparently had not been considered by the 
civilian physicians.  The consultant noted that in any event 
this had no real bearing on the veteran's active duty 
service. 

According to the report of a July 1999 VA psychiatric 
examination, the veteran currently lived alone and was 
divorced after 21 years of marriage.  He had two children who 
lived with his ex-wife.  It was noted that the veteran stayed 
by himself and had little social contact, attended college 
classes studying gerontology, spoke with his mother about 
every two to three months, and spoke to his brother about 
every four to five months.  He said that he got along well 
with a nephew.  

Subjectively, the veteran complained of depression, 
occasional lack of motivation, some suicidal ideation, poor 
sleep, intrusive memories and violent dreams related to his 
military experiences.  

Mental status examination showed that the veteran was 
suffering from PTSD and depression.  The findings led the 
examiner to provide a final Axis I diagnosis of PTSD, 
chronic, delayed, severe; major depression, recurrent, as a 
result of PTSD; chemical dependency in remission; and alcohol 
dependency in remission.  The Axis V GAF score was 45, severe 
symptoms.  Based on the examination, the examiner expressed 
the opinion that the veteran had difficulty getting along 
with people.  The examiner commented that the veteran had a 
need to be in control and was paranoid, and accordingly would 
have difficulty getting along with co-workers and 
supervisors.  The examiner noted that with his multiple 
problems, including blindness and his excessive preoccupation 
with the Gulf War, the veteran certainly would have trouble 
concentrating.  The examiner noted that the veteran's 
tolerance for stress was low.  The examiner stated that 
overall, he considered the veteran unemployable, and noted 
that the veteran was not very flexible.  The examiner opined 
that on review of the veteran's records and listening to him, 
it would be difficult for employers to rely on the veteran.  
The examiner said that because of the rapid change in his 
demeanor, the veteran had very intense emotions that surfaced 
during conversation.

Legal Analysis.

I.  Entitlement to service connection for aggravation of a 
left eye disability.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

The VA's regulatory presumption of sound condition on 
induction provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

Based on a thorough review of the evidence, the Board finds 
that the veteran's private 1989 medical reports relating to 
the left eye constitute clear and unmistakable evidence that 
his left detached retina pre-existed service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.304 (1999).

The Board also finds that there are no post-service medical 
opinions or clinical findings in the record that the 
veteran's active service permanently and chronically 
aggravated his pre-existing left detached retina, increased 
the severity of the underlying pathology, or represented 
anything other than normal, temporary or intermittent flare-
ups on use.  Hunt, 1 Vet. App. at 297; Verdon, 8 Vet. App. at 
536-537.  

The veteran's service medical records do not demonstrate that 
the symptomatology of his left eye increased in severity 
during his last period of active duty.  In addition, in 
September 1996 the Surgeon General's Ophthalmology Consultant 
expressed the opinion that it did not appear that the 
condition of the veteran's left eye was aggravated during his 
active duty service.  This opinion is based on a physical 
examination and a review of medical records, and is supported 
by references to medical judgments and accepted medical 
principles.  The Board finds that this opinion is also 
additional clear and unmistakable evidence that the veteran's 
detached left retina existed prior to service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  Given this specific finding that 
the veteran's left detached retina did not increase in 
severity during his active service, the left detached retina 
cannot be considered to have been aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Regarding the veteran's own assertion that an injury during 
his last period of active duty aggravated his pre-existing 
left detached retina, the Board notes that as a trained 
registered nurse the veteran is able to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, during his personal hearing the veteran said that he 
was unsure himself whether the inservice left eye injury 
resulted in any additional symptoms other than pain. 

II.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for a disability residual to VA medical treatment of the 
right eye.

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
received before October 1, 1997.  As such, the claim must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.

Under 38 U.S.C.A. § 1151 (effective prior to October 1, 
1997), where, as here, there is no willful misconduct by the 
veteran, additional disability resulting from VA medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  However, not 
every additional disability that occurs during or following 
VA medical treatment is compensable.  There must be actual 
proof that the additional disability is the result of VA 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  Indeed, compensation is not warranted for the 
continuance or natural progress of a disease or injury, or 
for the "necessary" consequences of properly administered 
treatment to which the veteran consented. 38 C.F.R. § 
3.358(b)(2)(c)(3).  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3). These regulations 
have been found to properly implement the statute. See Brown 
v. Gardner, 513 U.S. 115 (1994). 

The Board notes that private and VA medical records are 
negative for any indication or evidence that testing for 
histoplasmosis or any other infection resulted in the 
veteran's right detached retina.  The Board recognizes the 
contentions by the veteran that he incurred a right detached 
retina due to VA medical testing for histoplasmosis or other 
infection.  As noted above, the veteran is a registered nurse 
and accordingly he is competent to make medical opinions.  
Espiritu, 2 Vet. App. at 492.  However, the veteran has not 
supported his medical opinion by pointing to any objective 
clinical findings.  In fact, the record contains no clinical 
findings that VA testing for histoplasmosis or any other 
infection resulted in the veteran's right detached retina.  
As there is no clinical evidence to support the veteran's 
contentions, his medical opinion is not probative of the 
issue of the etiology of his right detached retina.  As such, 
the preponderance of the evidence is against the claim.

III.  Entitlement to service connection for a right eye 
disability.

In addition to the laws and regulations governing claims for 
direct service connection, as outlined above, title I of 
Public Law 103-446, "The Persian Gulf War Benefits Act," 
authorizes the Secretary of VA to compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more within a presumptive 
period as determined by the Secretary. 

As a result, VA regulations now authorize compensation for 
disabilities resulting from undiagnosed illness for Persian 
Gulf veterans. 38 C.F.R. § 3.317 (1999).  VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, provided that such disability: became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right eye 
disability, on a direct basis or pursuant to regulations 
governing the adjudication of Persian Gulf War veterans' 
claims.

The evidence in favor of direct service connection is 
tentative, identifying only the possibility that the 
veteran's detached right retina could be the result of an 
infection.  The September 1993 opinion by the veteran's 
treating physician is speculative and uncertain, employing 
the words "possible" and "may."  Similarly, January and 
February 1994 testing at the Houston VAMC resulted in a 
conclusion that the veteran's right eye detachment might be 
secondary to prior infection with histoplasmosis.  

However, the Board finds that the clinical evidence against 
actual exposure to any infection is more probative.  A 
November 1991 forearm skin test for histoplasmosis resulted 
in the absence of induration.  Based on a physical 
examination of the veteran, a private infectious disease 
specialist opined in December 1991 that he was unaware of any 
parasytic diseases that might cause the veteran's problems.  
A second infectious disease specialist reviewed the veteran's 
laboratory data, and opined in December 1991 that she was 
unable to find any infectious etiology of the veteran's 
detached right retina, and noted that she had so informed the 
veteran.  In January 1994, a VA examiner examined the veteran 
and was unable to establish a cause for the right eye retinal 
bleeding.  A February 1994 VA histoplasmin compliment 
fixation titer test, pending at the time the opinion was 
dictated to the report, was later noted to have come back 
negative.  In a March 1995 report, a VA examiner notes that 
he had examined the veteran and that based on the fact that 
testing pending at the time of the February 1994 VA 
examination had resulted in no detectable compliment fixation 
for histoplasmosis, the veteran's histoplasmosis could not be 
said to have been aggravated by his Persian Gulf duty.  A 
September 1996 Advisory Opinion by the Surgeon General's 
Ophthalmology Consultant set forth the conclusion that there 
was no causal relationship between the veteran's active duty 
and his right eye detached retina.  

The Board recognizes the contentions by the veteran that he 
incurred a right eye disability due to an infection incurred 
in Saudi Arabia during his active duty.  The veteran is a 
registered nurse and accordingly he is competent to make 
medical opinions.  Espiritu, 2 Vet. App. at 492.  However, 
the veteran has not supported his medical opinion by pointing 
to any clinical findings.  In fact, as noted above the record 
contains no clinical findings that the veteran incurred any 
type of infection while on active duty.  As there is no 
clinical evidence to support the veteran's contentions, his 
medical opinion is not probative of the issue of the etiology 
of his right detached retina.

Regarding the regulations pertaining to service in the 
Persian Gulf, the Board notes that compensation under 38 
C.F.R. § 3.317 is not available in this case for service 
connection for a right eye disability.  As noted above, the 
veteran's right eye disability has been attributed to a known 
clinical diagnosis, a detached retina.  As a result, service 
connection under section 3.317 for a right eye disability due 
to an undiagnosed illness is not warranted.

In view of the foregoing, the Board finds that the 
preponderance of the evidence of record is against the claim.

IV.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

Regarding the claim for an increased evaluation for PTSD, the 
Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, the severity of this disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes. Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1999).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  Id.  

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id. 

A 100 percent evaluation for PTSD requires that the attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual may 
also be demonstrably unable to obtain or retain employment.  
Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

The Court has also determined that the three criteria 
enumerated for a 100 percent evaluation for a psychiatric 
disability are to be viewed separately, such that the veteran 
need only satisfy one of the three criteria in order to 
warrant the grant of a 100 percent evaluation.  See Johnson 
v. Brown, Vet. App. 95, 99 (1994).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by a September 1996 
rating decision.  The evaluation was 30 percent, effective 
November 30, 1993.  This evaluation has remained in effect.  

Based on a thorough review of the evidence of record, the 
Board finds that the evidence supports a 50 percent 
evaluation for PTSD, for the period prior to November 14, 
1995, under the old rating criteria.  

Medical treatment reports dated during this period provide 
diagnoses of PTSD and symptoms including intrusive thoughts, 
nightmares, startle response and guilt.  A GAF score of 50 
was provided in January 1995.  According to the GAF scale, a 
score of 41 to 50 demonstrates that there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) Or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) (emphasis in original).  
Accordingly, the January 1995 GAF score of 50 means that the 
veteran's functioning was in the high end of the serious 
range.  

The Board has considered entitlement to a 70 percent 
evaluation for the period prior to November 14, 1995.  
However, the preponderance of the evidence is against such an 
evaluation.  Treatment notes following the veteran's 
September 1994 suicide attempt suggest that he did so at 
least in part because of substance abuse and chemical 
dependency which pre-existed his PTSD.  The veteran's January 
1995 GAF score of 50 is tempered by diagnoses of the 
veteran's PTSD as moderate in January, March and June 1995.  
These diagnoses are evidence that his PTSD did not severely 
impair his ability to establish and maintain effective or 
favorable relationships with people or his ability to obtain 
and retain employment.  Moreover, at this time the veteran 
was married and living with his family.

Turning to the period beginning November 14, 1995, and based 
on a thorough review of the record, the Board finds that the 
evidence of record demonstrates that the veteran was 
unemployable due to PTSD, independently of his blindness.  
Therefore, this medical evidence supports a 100 percent 
evaluation under the old criteria.  

The Vet Center medical summary dated November 14, 1995, 
includes an opinion by a licensed Readjustment Counseling 
Therapist that the veteran's PTSD symptoms were currently 
chronic and severe, that his prognosis was poor, that there 
was no doubt that he was severely socially and industrially 
impaired, and that he was unable to be employed now or in the 
foreseeable future.  

In addition, the July 1999 VA examination report concludes 
that due to the veteran's PTSD the veteran had a need to be 
in control and was paranoid, and accordingly would have 
difficulty getting along with co-workers and supervisors.  
The examiner noted that that the veteran's tolerance for 
stress was low, and that because of the rapid change in his 
demeanor, the veteran had very intense emotions that surface 
during conversation.  Overall, the veteran was noted to be 
unemployable and not very flexible.

Turning to the veteran's diagnoses for this period, in 
February 1996 the veteran's only Axis I diagnosis was PTSD, 
and his Axis V GAF was 50.  Similarly, in July 1999 the 
veteran's Axis I diagnosis was PTSD, chronic, delayed, 
severe; major depression, recurrent, as a result of PTSD; 
chemical dependency in remission; and alcohol dependency in 
remission.  The Axis V GAF score was 45, severe symptoms.  By 
definition, the GAF scale considers psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness, and 

does not include impairment in functioning due to physical 
(or environmental) limitations.  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  Accordingly, the GAF score of 45 reflects functional 
impairment due solely to the veteran's PTSD and does not 
consider the veteran's chemical dependency or alcohol 
dependency.  Moreover, the veteran's chemical and alcohol 
dependencies were noted to be in remission at that time.

The relevance of a GAF score of 41 to 50 is described above.  
Comparing the February 1996 GAF score of 50 to the January 
1995 GAF score of 50, the Board notes that the more recent 
score is not tempered by descriptions of the veteran's PTSD 
as "moderate."  Rather, the February 1996 GAF score of 50 
and the July 1999 GAF score of 45 are accentuated by the 
opinions that the veteran's PTSD rendered him unemployable.  
Taken together, this evidence shows that the veteran is 
unemployable due to his PTSD, and that a 100 percent 
schedular evaluation is warranted.  


ORDER

Service connection for aggravation of a left eye disability 
is denied.  

VA compensation under 38 U.S.C.A. § 1151 for a disability 
residual to VA medical treatment of the right eye is denied.

Service connection for a right eye disability is denied.

A 50 percent evaluation for PTSD is granted for the period 
prior to November 14, 1995, subject to the applicable laws 
and regulations governing the award of monetary benefits.

A 100 percent evaluation for PTSD is granted, effective 
November 14, 1995, subject to the applicable laws and 
regulations governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

